Citation Nr: 0905973	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  08-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for service-connected 
PTSD, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1943 to 
December 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased, 30 percent, 
rating for the Veteran's PTSD.  The veteran continues to 
appeal for a higher rating for this disability.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing at the RO before the 
undersigned in January 2009.  A transcript of the proceeding 
is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's PTSD was manifested by hypervigilance, 
flashbacks, intrusive thoughts, nightmares, irritability, 
isolation, anxiety, passive suicidal ideation without plan, 
and difficulty establishing and maintaining effective 
relationships; equating with moderate overall impairment of 
functioning.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD, but not 
more, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.2, 4.6, 
4.7, 4.10, and 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with compliant notice in July 
2008, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an October 2008 statement of the case, 
following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 C.F.R. §§ 4.2, 
4.6.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Veteran's statements regarding the severity of his 
service-connected disability are deemed competent with regard 
to the description of symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
considered with the clinical evidence in conjunction with the 
appropriate rating criteria.

Possible entitlement to "staged" ratings to compensate the 
Veteran for times since filing the claim when disability may 
have been more severe than at other times during the course 
of his appeal must be considered.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

VA examinations were conducted in October 2005, January 2007, 
and August 2008.  The Veteran stated that he suffered from 
hypervigilance, flashbacks, intrusive thoughts, nightmares, 
irritability, isolation and anxiety.  Examinations noted that 
the Veteran has been married for 61 years, had worked in the 
same trade for 42 years, and was retied for 20 years.  He 
reported a good relationship with his wife and son, but did 
not socialize due to his PTSD-symptoms.  Examinations noted 
that the Veteran was alert, oriented, speech was good, and 
there were no psychiatric symptoms.  Insight, judgment, and 
impulse control were fair.  The Veteran stated that he had 
passive suicidal ideation, but never made a plan and never 
harmed himself.  He denied homicidal ideation.  He was found 
competent to handle his finances.  

A GAF score of 50 was assigned on October 2005 VA 
examination; A GAF of 55 was assigned on January 2007 VA 
examination; A GAF of 41 was assigned on a June 2008 VA 
progress note; and a GAF of 43 was assigned on August 2008 VA 
examination.  

Evaluating the reported manifestations of the Veteran's PTSD, 
at least some of the criteria for a 50 percent rating appear 
to be met, and have also been met throughout the appeal 
period, i.e., more frequent anxiety, difficulty establishing 
and maintaining effective relationships.  Therefore, a 50 
percent rating is warranted for the veteran's PTSD.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.10, and 4.130, 
Diagnostic Code 9411.  The 50 percent rating represented the 
greatest degree of impairment shown from the effective date 
of the grant of service connection to the present, there is 
no basis for staged rating pursuant to Hart.

Most of the symptoms described in the criteria for a higher 
rating of 70 percent (obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene) are absent from the medical records and a 70 percent 
rating for PTSD is not warranted.  




ORDER

An increased rating to 50 percent, but not more, for the 
service-connected PTSD is granted.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


